


110 HR 6907 IH: All Bonuses Left Behind Act of

U.S. House of Representatives
2008-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6907
		IN THE HOUSE OF REPRESENTATIVES
		
			September 15, 2008
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To prohibit any golden parachute payment for executives
		  and directors of Fannie Mae and Freddie Mac unless specifically authorized by
		  law.
	
	
		1.Short titleThis Act may be cited as the
			 All Bonuses Left Behind Act of
			 2008.
		2.Limitation on
			 golden parachute paymentsSection 1318(e) of the Federal Housing
			 Enterprises Financial Safety and Soundness Act of 1992 (12 U.S.C. 4518(e)(1)),
			 as added by section 1114 of the Federal Housing Finance Regulatory Reform Act
			 of 2008 (Public Law 110–289), is amended—
			(1)in paragraph (2), by striking
			 paragraph (1) and inserting paragraph (2);
			(2)in paragraph
			 (5)(A), by striking paragraph (6) and inserting paragraph
			 (7);
			(3)in paragraph
			 (6)—
				(A)by striking
			 paragraph (5)(A)(iii) and inserting paragraph
			 (6)(A)(iii); and
				(B)by striking by
			 striking paragraph (5)(A) and inserting paragraph
			 (6)(A); and
				(4)by redesignating
			 paragraphs (1) through (6) as paragraphs (2) through (7), respectively;
			 and
			(5)by inserting
			 before paragraph (2), as so redesignated, the following new paragraph:
				
					(1)Requirement of
				specific authorizationNo
				golden parachute payment or indemnification payment may be made with respect to
				any executive officer or member of the board of directors of the Federal
				National Mortgage Association or of the Federal Home Loan Mortgage Corporation,
				except pursuant to specific authority provided by Federal law to make such
				payment with respect to the individual officer or member of the board of
				directors that specifically names the individual with respect to whom the
				payment is to be made and identifies the payment or payments to be
				made.
					.
			
